internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc corp b05-plr-125358-01 date date re corporation state x individual y taxpayer beneficiary sister grantor_trust a_trust b_trust c trust d trust e trust f trust g trust h trust i plr-125358-01 trust j trust k trustee a trustee b trustee c date a date b date c a b c d e f g h i j this is in response to a letter dated date in which rulings were requested regarding the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date and date the information submitted in the request and in subsequent correspondence is summarized below corporation is a state x corporation and uses the accrual_method of accounting corporation owns operating subsidiaries portfolio investments and minority interest investments corporation has outstanding four classes of stock including class a plr-125358-01 voting common_stock class b nonvoting common_stock and voting and nonvoting preferred_stock the common_stock is held by three of grantor’s children individual y trustee a and trustee b and by trusts trust i trust j and trust k established for the benefit of the descendants of individual y trustee a and trustee b taxpayer is a_trust established under the laws of state x its sole beneficiary is an individual beneficiary trustee a and trustee b are beneficiary’s aunt and uncle are trustees of taxpayer and are directors of corporation individual y is also beneficiary’s aunt individual y trustee a and trustee b each owned a one-third interest in the class a voting common_stock and class b nonvoting common_stock of corporation until date a on date a they each transferred a percent of their class b nonvoting common_stock to newly established trusts trust i trust j and trust k respectively trustee c is also a trustee of taxpayer and was vice president of corporation until date c taxpayer owns b shares approximately c percent of the nonvoting preferred_stock of corporation the remainder of corporation’s voting and nonvoting preferred_stock is owned directly and in trusts set up by individual y trustee a and trustee b and by various trusts established by grantor_trust a_trust b_trust c trust d trust e trust f trust g and trust h beneficiary has no direct ownership_interest in the stock of corporation beneficiary holds a life_estate in taxpayer and a testamentary general_power_of_appointment pursuant to the terms of taxpayer the trustees are required to pay the income at least quarterly to beneficiary and may in their discretion distribute principal to beneficiary under a testamentary general_power_of_appointment beneficiary may by will appoint any remaining principal to or in trust for the descendants of grantor’s three children alternatively beneficiary may appoint any remaining principal to beneficiary’s estate if beneficiary does not exercise the power_of_appointment the trust principal is to pass to beneficiary’s then living descendants per stirpes next to the then living descendants of beneficiary’s father and then to the then living descendants of individual y trustee a and trustee b taxpayer has represented that the actuarial value of beneficiary’s life_estate in taxpayer is d percent and the actuarial value of the remainder_interest is e percent beneficiary’s sibling is the sole beneficiary of trust a which owns f shares of nonvoting preferred_stock in corporation under the terms of trust a sibling holds percent of the life_estate possesses a testamentary general_power_of_appointment over the trust is the sole income_beneficiary and the trustees have the power to distribute the trust principal solely to sibling or for sibling’s benefit during sibling’s lifetime taxpayer has represented that the actuarial value of beneficiary’s interest in trust a is g percent plr-125358-01 to diversify its investments taxpayer proposes the following transaction i ii corporation will redeem all shares of corporation stock held by taxpayer for dollar_figureh after the redemption taxpayer intends to distribute all of the property held in trust to beneficiary in connection with the proposed redemption the following representations have been made a there are no outstanding options or warrants to purchase corporation stock nor are there any outstanding debentures or other obligations that are convertible into corporation stock or would be considered corporation stock b no notes or other obligations of corporation will be distributed to taxpayer c no shareholder of corporation has been or will be obligated to purchase any of the stock to be redeemed d e f g the redemption described in this ruling_request is an isolated transaction and is not related to any other past or future transaction there have been no redemptions issuances or exchanges by corporation of its stock in the past years except that a recapitalization of corporation occurred on date b in which i shares of class a voting common_stock and j shares of class b nonvoting common_stock were issued in exchange for each outstanding share of voting common_stock the new nonvoting common_stock has the same economic rights as the voting common_stock the only difference being the voting rights corporation has no plan or intention to issue redeem or exchange additional shares of its stock except that corporation may in the future redeem shares owned by trust a after the redemption taxpayer will not be related within the meaning of sec_318 of the internal_revenue_code to any remaining shareholder of corporation h there are no declared but unpaid dividends or funds set apart for dividends on any of the stock to be redeemed i at the time of the exchange the fair_market_value of the consideration to be received by the redeemed shareholder will be approximately equal to plr-125358-01 the fair_market_value of corporation stock to be exchanged therefor j k the price to be paid for corporation stock to be redeemed will not result in a loss with respect to those shares of stock none of the stock to be redeemed is sec_306 stock within the meaning of sec_306 based solely on the information submitted and on the representations set forth above we hold as follows the proposed redemption by corporation of all of its stock held by taxpayer will constitute a complete termination to taxpayer of its interest within the meaning of sec_302 the redemption by corporation of the shares held by taxpayer will be treated as a distribution in full payment in exchange for the stock redeemed as provided in sec_302 under sec_1001 gain_or_loss will be realized and recognized by taxpayer measured by the difference between the redemption price and the adjusted_basis of the shares of corporation stock surrendered as determined under sec_1011 provided sec_341 relating to collapsible_corporations is not applicable and the stock is a capital_asset in the hands of taxpayer the gain_or_loss will constitute capital_gain or capital_loss subject_to the provisions and limitations of subchapter_p of chapter one the above rulings are effective to the extent that the amount distributed to taxpayer represents the fair_market_value of the shares of corporation stock redeemed no opinion is expressed about the tax treatment of the amount if any by which the distribution to taxpayer exceeds or is less than the fair_market_value of the stock to be redeemed the determination of the fair_market_value of the stock redeemed has been reserved until the federal_income_tax return for taxpayer has been filed for the taxable_year in which the transaction is consummated no opinion is expressed about the tax treatment of the transaction under other provisions of the code and the regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the taxpayer for the taxable_year in which the transaction covered by this ruling letter is plr-125358-01 consummated in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to taxpayer’s representative sincerely yours debra carlisle chief branch office of associate chief_counsel corporate
